DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2021, has been entered.
 
Claims 1-5, 8-12, and 15-19 are amended.
Claims 1-20 are pending.

Interview
The Examiner acknowledged the interview conducted on September 2, 2021, in which the Advisory Action and AF 2.0 submission were discussed.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the present claims are not directed to a mental process.  In response, the Examiner points out that the rejection, below, categorizes the abstract idea of the claims as a ‘certain method of organizing human activity.’  The Applicant’s arguments with respect to the ‘mental processes’ category are moot.
The Applicant further submits that the analysis provided is deficient because the analysis considers whether elements are well-understood, routine, and conventional in step 2A.  See Remarks 9/13 pp. 10-11.  In response, the Examiner submits that the Applicant mischaracterizes the analysis.  The portions of the Final Office Action cited by the Applicant 
The Applicant further submits that the claims are subject matter eligible because they do not recite performance by a human being.  In response, the Examiner submits that the elements of the claims could be performed by a human being using pen and paper.  However, a general purpose computer receiving data over a satellite network is recited for implementation.  There is a distinct difference between reciting an improvement to a computer as a tool, and using a computer as a tool to implement an abstract idea.  The present claims merely recite the use of a computer to implement the abstract idea of generating a crop yield forecast.  The role of the recited sensors in the claims amounts to insignificant extra-solution data input.  Moreover, the sensors are used in a well-understood, routine, and conventional manner to provide the data.  Therefore, the sensors do not provide a practical application of the abstract idea or significantly more than the abstract idea.   
The Applicant additionally traverses the rejection for lack of subject matter eligibility in the Remarks pp. 19-22.  The Applicant submits that interaction with satellites is a key part of the claim and the inventive concept, but the Examiner respectfully disagrees.  The present claims are directed to generating a forecast; the interaction with a satellite is tangential to the invention recited in the claims.  The use of a satellite for communications and transmission of data is well-understood, routine, and conventional.  The analysis for determining whether an element is insignificant extra-solution activity is provided in MPEP §2106.05(g).  In that section, three considerations are provided: [1] Whether the limitation is well-known; [2] whether the limitation is 
The Applicant further submits that the present claims do not fall within the category of ‘certain methods of organizing human activity’ because the claims do not attempt to manage personal behavior.  The Examiner respectfully disagrees.  The present claims recite steps for creating a forecast that could be implemented mentally or on paper by a human, by a general purpose computer on a satellite network is recited for implementation.  A computer is not required to implement the steps for generating the forecast recited in the claims.  Mere automation of a manual process does not improve the functioning of a computer.  See MPEP §2106.05(a)[I].  The ‘fusion’ of data recited in the claims merely recites the idea of a solution or outcome rather than covering a particular solution to a particular problem.  An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.  See MPEP §2016.05(a).
The rejection for lack of subject matter eligibility is accordingly updated and maintained.  The rejection of the dependent claims stands or falls with the rejection of the independent claims.  
35 USC §112 Rejections
In light of the Applicant’s amendments, the rejection of the claims for indefiniteness is withdrawn.  The Applicant’s arguments regarding the rejection from the previous Office Action are moot in light of the withdrawal of the rejection.
35 USC §102/103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  The Solheim reference, cited in the Advisory Action, is cited 
The Applicant additionally traverses the rejection of independent claims 1, 8, and 15; as being obvious over Basso in view of Solheim.  See Remarks pp. 22-24.  According to the applicant, Solheim does not teach the crop yield forecast.  In response, the Examiner points to the rejection, which cites to Basso as teaching the crop yield forecast.  The skilled artisan would be motivated to use a satellite collecting data from sensors as taught by Solheim in order to provide input to the crop yield forecast method taught by Basso.
The rejection of the independent claims stands or falls with the rejection of the dependent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-20 are all directed to one of the four statutory categories of invention, the claims are directed to generating a crop yield forecast (as evidenced by exemplary claim 1; “generating a crop yield forecast”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “selecting a geographic region,” “receiving a historical observation for the geographic region,” “generating a climatology curve,” and “generating a crop yield forecast for the geographic region.”  Independent claim 8 additionally recites a step for transmitting the forecast.  The steps 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer networking hardware that does not provide a practical application (a computer system and satellite with various sensors in independent claim 1; a computer system with a communication circuit and satellite with various sensors in independent 8; and a non-transitory computer readable medium and satellite with various sensors in independent claim 15).  The recited sensors do not play an active role in the claims – data is merely received from them.  Therefore, the limitation is an insignificant extra-solution step for data gathering.  See MPEP §2106.05(g).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a computer system in independent claim 1; a computer system with a communication circuit in independent 8; and a non-transitory computer readable medium in independent claim 15) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to 
Furthermore: an element found to amount to insignificant extra-solution activity in step 2A of the subject matter eligibility analysis must be evaluated in step 2B to determine whether the element amounts to more than what is well-understood, routine, and conventional in the field.  The use of optical sensors, thermal sensors, and microwave sensors to provide weather data is well-understood, routine, and conventional; as evidenced by the abstract and ¶[0009], [0052], & [0064] of US 2011/0218734 A1 to Solheim.  Those passages describe the use of a microwave receiver and ancillary measurements including temperature, pressure, and relative humidity to provide meteorological data; including radar and optical ducting prediction.  Therefore, the use of optical sensors, thermal sensors, and microwave sensors is well-understood, routine and conventional.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 6-8, 13-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0270616 A1 to Basso (hereinafter ‘BASSO’) in view of US 2011/0218734 A1 to Solheim (hereinafter ‘SOLHEIM’).

Claim 1 (Currently Amended)
BASSO discloses a method of operation of a computer system (see ¶[0007]; a computer readable medium with instructions and a processor for executing the instructions) comprising: 
selecting a geographic region (see ¶[0010]; receiving historical data for a plurality of fields in a region); 
receiving a historical observation for the geographic region and the historical observation (see ¶[0010]; receiving historical data for a plurality of fields in a region) including an observation at a past middle season (see abstract and ¶[0047]-[0048] & [0065]; utilize in-season information relating to weather conditions to prepare mid-season crop management plans.  Modify an initial crop management plan based on unexpected events.  Update the plan at an intermediate time in the vicinity of mid-growing season); 
generating a climatology curve with the historical observation (see abstract and ¶[0073]-[0074]; inputs for crop growth simulations are climate data, e.g., daily solar radiation, precipitation, and air temperature); and 
generating a crop yield forecast for the geographic region for a current middle season (see ¶[0086] and Fig. 5; growing seasons computed using known weather data to simulate yields). 
BASSO does not specifically disclose, but SOLHEIM discloses, by utilizing a satellite providing observations of the geographic region from optical sensors, thermal sensors, and microwave sensors fused in a harmonic fit as data for the current middle season (see abstract and ¶[0009], [0052], & [0064]; a microwave receiver used to create profiles of temperature, water vapor, pressure and refractology; used in concert with a satellite for the purposes of meteorology and climatology.  The method can be used for prediction of fog and weather phenomena, such as radar and optical ducting prediction. Ancillary measurements include temperature, pressure, and relative humidity). 
and based on the climatology curve (see again ¶[0086] and Fig. 5; growing seasons computed using known weather data to simulate yields).
BASSO discloses methods and systems for precision crop management that includes using weather data to provide a crop management plan and predict end of season crop yield (see ¶[0004]) that is updated midseason to cover potential shortfalls (see ¶[0047], [0063]-[0065], and [0085]).  SOLHEIM discloses a method and apparatus for passive tropospheric measurements with applications in meteorology and climatology (see ¶[0009]).  It would have been obvious to include the satellite data as taught by SOLHEIM in the system executing the method of BASSO with the motivation to predict end of season crop yield using weather data.

Claim 6 (Original)
The combination of BASSO and SOLHEIM discloses the method as claimed in claim 1.
BASSO additionally discloses further comprising generating the crop yield forecast for a current end season based on the historical observation (see ¶[0032]; predict end-of-season crop yield using in-season information relating to actual weather conditions).

Claim 7 (Original)
The combination of BASSO and SOLHEIM discloses the method as claimed in claim 1.
BASSO additionally discloses further comprising: training a yield model with the climatology curve (see abstract; crop modeling using weather information to increase yield and/or optimize one or more crop of field parameters.  See also ¶[0073] and [0077]; the model simulates the effects of climate and management on water, plant growth, and plant development); and 
wherein: generating the crop yield forecast includes generating the crop yield forecast based on the yield model (see ¶[0077]; receive a predicted crop yield for the filed provided by a crop model using actual weather data and projected weather data).

Claim 8 (Currently Amended)
BASSO discloses a computer system comprising: a control circuit (see ¶[0007]; a computer readable medium with instructions and a processor for executing the instructions)  configured to: select a geographic region (see ¶[0010]; receiving historical data for a plurality of fields in a region); 
receive a historical observation for the geographic region and the historical observation (see ¶[0010]; receiving historical data for a plurality of fields in a region)  including an observation at a past middle season (see abstract and ¶[0047]-[0048] & [0065]; utilize in-season information relating to weather conditions to prepare mid-season crop management plans.  Modify an initial crop management plan based on unexpected events.  Update the plan at an intermediate time in the vicinity of mid-growing season).
BASSO further discloses generate a climatology curve with the historical observation (see abstract and ¶[0073]-[0074]; inputs for crop growth simulations are climate data, e.g., daily solar radiation, precipitation, and air temperature); and 
forecast a crop yield forecast for the geographic region for a current middle season (see ¶[0086] and Fig. 5; growing seasons computed using known weather data to simulate yields). 
BASSO does not specifically disclose, but SOLHEIM discloses, by utilizing a satellite providing observations of the geographical region from optical sensors, thermal sensors, and microwave sensors fused in a harmonic fit as data for the current middle season (see abstract and ¶[0009], [0052], & [0064]; a microwave receiver used to create profiles of temperature, water vapor, pressure and refractology; used in concert with a satellite for the purposes of meteorology and climatology.  The method can be used for prediction of fog and weather phenomena, such as radar and optical ducting prediction. Ancillary measurements include temperature, pressure, and relative humidity). 

BASSO further discloses and based on the climatology curve (see again ¶[0086] and Fig. 5; growing seasons computed using known weather data to simulate yields); and 
a communication circuit, coupled to the control circuit, configured to: transmit the crop yield forecast for displaying on a device (see ¶[0069]-[0070]; a report on a general purpose computer with network connection).

Claim 13 (Original)
The combination of BASSO and SOLHEIM discloses the system as claimed in claim 8.
BASSO additionally discloses wherein the control circuit is further configured to forecast the crop yield forecast for a current end season based on the historical observation (see ¶[0032]; predict end-of-season crop yield using in-season information relating to actual weather conditions).

Claim 14 (Original)
The combination of BASSO and SOLHEIM discloses the system as claimed in claim 8.
BASSO additionally discloses wherein the control circuit is further configured to: train a yield model with the climatology curve (see abstract; crop modeling using weather information to increase yield and/or optimize one or more crop of field parameters.  See also ¶[0073] and ; and 
forecast the crop yield forecast includes generating the crop yield forecast based on the yield model (see ¶[0077]; receive a predicted crop yield for the filed provided by a crop model using actual weather data and projected weather data).

Claim 15 (Currently Amended)
BASSO discloses a non-transitory computer readable medium including instructions executable by a control circuit for a computer system (see ¶[0007]; a computer readable medium with instructions and a processor for executing the instructions)   comprising: selecting a geographic region (see ¶[0010]; receiving historical data for a plurality of fields in a region); 
receiving a historical observation for the geographic region and the historical observation (see ¶[0010]; receiving historical data for a plurality of fields in a region)   including an observation at a past middle season (see abstract and ¶[0047]-[0048] & [0065]; utilize in-season information relating to weather conditions to prepare mid-season crop management plans.  Modify an initial crop management plan based on unexpected events.  Update the plan at an intermediate time in the vicinity of mid-growing season); 
generating a climatology curve with the historical observation (see abstract and ¶[0073]-[0074]; inputs for crop growth simulations are climate data, e.g., daily solar radiation, precipitation, and air temperature); and 
generating a crop yield forecast for the geographic region for a current middle season (see ¶[0086] and Fig. 5; growing seasons computed using known weather data to simulate yields). 
BASSO does not specifically disclose, but SOLHEIM discloses, by utilizing a satellite providing observations of the geographic region from optical sensors, thermal sensors, and microwave sensors fused in a harmonic fit as data for the current middle season ((see abstract 
BASSO discloses methods and systems for precision crop management that includes using weather data to provide a crop management plan and predict end of season crop yield (see ¶[0004]) that is updated midseason to cover potential shortfalls (see ¶[0047], [0063]-[0065], and [0085]).  SOLHEIM discloses a method and apparatus for passive tropospheric measurements with applications in meteorology and climatology (see ¶[0009]).  It would have been obvious to include the satellite data as taught by SOLHEIM in the system executing the method of BASSO with the motivation to predict end of season crop yield using weather data.
BASSO further discloses and based on the climatology curve (see again ¶[0086] and Fig. 5; growing seasons computed using known weather data to simulate yields).

Claim 20 (Original)
The combination of BASSO and SOLHEIM discloses the non-transitory computer readable medium as claim in claim 15.
BASSO additionally discloses further comprising: training a yield model with the climatology curve (see abstract; crop modeling using weather information to increase yield and/or optimize one or more crop of field parameters.  See also ¶[0073] and [0077]; the model simulates the effects of climate and management on water, plant growth, and plant development); and wherein: generating the crop yield forecast includes generating the crop yield forecast based on the yield model (see ¶[0077]; receive a predicted crop yield for the filed provided by a crop model using actual weather data and projected weather data).

Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0270616 A1 to BASSO and US 2011/0218734 A1 to SOLHEIM as applied to claim 1 above, and further in view of US 2016/0247082 A1 to Stehling et al. (hereinafter ‘STEHLING’).

Claim 2 (Currently Amended)
The combination of BASSO and SOLHEIM discloses the method as claimed in claim 1.
The combination of BASSO and SOLHEIM further discloses wherein: receiving the historical observation includes receiving the historical observation with the observation for a past early season and for a past end season (see ¶[0048]; use actual weather data, including maximum and minimum temperature and/or rainfall going back in time prior to initial planting, such as to the end of the historical weather data, to provide the initial crop management plan).
The combination of BASSO and SOLHEIM does not specifically disclose, but STEHLING discloses, generating the climatology curve includes generating a smooth curve based on the past early season and the past end season (see ¶[0105]; a hypersurface of parameters with factors such as soil productivity, elevation, weather, and sunlight connected in a smooth way to form a basis for a theoretical model that can be used generally); and 
generating the crop yield forecast includes generating the crop yield forecast for a current middle season based on the smooth curve (see ¶[0006], [0080] and [0086]-[0088]; determine an expected yield for a growing season).
BASSO discloses methods and systems for precision crop management that includes using weather data to provide a crop management plan and predict end of season crop yield (see ¶[0004]) that is updated midseason to cover potential shortfalls (see ¶[0047], [0063]-[0065], and [0085]).  STEHLING discloses a crop model and prediction analytics system that includes a model using a hypersurface of parameters to determine yield.  It would have been obvious to determine yield with a model including a hypersurface of parameters such as weather as taught 

Claim 9 (Currently Amended)
The combination of BASSO and SOLHEIM discloses the system as claimed in claim 8.
BASSO further discloses wherein the control circuit is further configured to: receive the historical observation with the observation for a past early season and for a past end season (see ¶[0048]; use actual weather data, including maximum and minimum temperature and/or rainfall going back in time prior to initial planting, such as to the end of the historical weather data, to provide the initial crop management plan). 
The combination of BASSO and SOLHEIM does not specifically disclose, but STEHLING discloses, generate the climatology curve includes generating a smooth curve based on the past early season and the past end season (see ¶[0105]; a hypersurface of parameters with factors such as soil productivity, elevation, weather, and sunlight connected in a smooth way to form a basis for a theoretical model that can be used generally); and 
forecast the crop yield forecast for a current middle season based on the smooth curve (see ¶[0006], [0080] and [0086]-[0088]; determine an expected yield for a growing season).
BASSO discloses methods and systems for precision crop management that includes using weather data to provide a crop management plan and predict end of season crop yield (see ¶[0004]) that is updated midseason to cover potential shortfalls (see ¶[0047], [0063]-[0065], and [0085]).  STEHLING discloses a crop model and prediction analytics system that includes a model using a hypersurface of parameters to determine yield.  It would have been obvious to determine yield with a model including a hypersurface of parameters such as weather as taught by STEHLING in the system executing the method of BASSO with the motivation to predict crop yield and cover potential shortfalls midseason.

Claim 16 (Currently Amended)
The combination of BASSO and SOLHEIM discloses the non-transitory computer readable medium as claim in claim 15.
BASSO further discloses wherein: receiving the historical observation includes receiving the observation with the historical observation for a past early season and for a past end season (see ¶[0048]; use actual weather data, including maximum and minimum temperature and/or rainfall going back in time prior to initial planting, such as to the end of the historical weather data, to provide the initial crop management plan). 
The combination of BASSO and SOLHEIM does not specifically disclose, but STEHLING discloses, generating the climatology curve includes generating a smooth curve based on the past early season and the past end season (see ¶[0105]; a hypersurface of parameters with factors such as soil productivity, elevation, weather, and sunlight connected in a smooth way to form a basis for a theoretical model that can be used generally); and 
generating the crop yield forecast includes generating the crop yield forecast for a current middle season based on the smooth curve (see ¶[0006], [0080] and [0086]-[0088]; determine an expected yield for a growing season).
BASSO discloses methods and systems for precision crop management that includes using weather data to provide a crop management plan and predict end of season crop yield (see ¶[0004]) that is updated midseason to cover potential shortfalls (see ¶[0047], [0063]-[0065], and [0085]).  STEHLING discloses a crop model and prediction analytics system that includes a model using a hypersurface of parameters to determine yield.  It would have been obvious to determine yield with a model including a hypersurface of parameters such as weather as taught by STEHLING in the system executing the method of BASSO with the motivation to predict crop yield and cover potential shortfalls midseason.

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0270616 A1 to BASSO in view of US 2011/0218734 A1 to SOLHEIM as applied to claim 1 above, and further in view of US 2013/0116989 A1 to Zhang et al. (hereinafter ‘ZHANG’).

Claim 3 (Currently Amended)
The combination of BASSO and SOLHEIM discloses the method as claimed in claim 1.
BASSO further discloses wherein: receiving the historical observation includes receiving the historical observation with the observation for a past early season and for a past end season (see ¶[0048]; use actual weather data, including maximum and minimum temperature and/or rainfall going back in time prior to initial planting, such as to the end of the historical weather data, to provide the initial crop management plan). 
The combination of BASSO and SOLHEIM does not specifically disclose, but ZHANG discloses, generating the climatology curve includes generating a stretch curve based on the past early season and the past end season (see ¶[0053] & [0109]; and Figs. 9A and 9B; select fine tuning parameters to apply to a curve and extrapolate the curve to generate target points).
BASSO discloses a method and system for precision crop management that uses actual and projected climate and weather data to determine crop yield (see abstract and ¶[0005] and [0011]).  ZHANG discloses parameter tuning of a model of a dynamic system that may be a weather and climate pattern system to project target points.  It would have been obvious for one of ordinary skill in the art at the time of invention to use parameter tuning as taught by ZHANG in the system executing the method of BASSO with the motivation to model and project weather and climate data.
BASSO further discloses generating the crop yield forecast includes generating the crop yield forecast for a current middle season based on the stretch curve (see ¶[0086] and Fig. 5; growing seasons computed using known weather data to simulate yields).

Claim 10 (Currently Amended)
The combination of BASSO and SOLHEIM discloses the system as claimed in claim 8.
BASSO further discloses wherein the control circuit is further configured to: receive the historical observation with the observation for a past early season and for a past end season (see ¶[0048]; use actual weather data, including maximum and minimum temperature and/or rainfall going back in time prior to initial planting, such as to the end of the historical weather data, to provide the initial crop management plan). 
The combination of BASSO and SOLHEIM does not specifically disclose, but ZHANG discloses, generate the climatology curve includes generating a stretch curve based on the past early season and the past end season (see ¶[0053] & [0109]; and Figs. 9A and 9B; select fine tuning parameters to apply to a curve and extrapolate the curve to generate target points).
BASSO discloses a method and system for precision crop management that uses actual and projected climate and weather data to determine crop yield (see abstract and ¶[0005] and [0011]).  ZHANG discloses parameter tuning of a model of a dynamic system that may be a weather and climate pattern system to project target points.  It would have been obvious for one of ordinary skill in the art at the time of invention to use parameter tuning as taught by ZHANG in the system executing the method of BASSO with the motivation to model and project weather and climate data.
BASSO further discloses; forecast the crop yield forecast for a current middle season based on the stretch curve (see ¶[0086] and Fig. 5; growing seasons computed using known weather data to simulate yields).

Claim 17 (Currently Amended)
The combination of BASSO and SOLHEIM discloses the non-transitory computer readable medium as claim in claim 15.
 wherein: receiving the historical observation includes receiving the historical observation with the observation for a past early season and for a past end season (see ¶[0048]; use actual weather data, including maximum and minimum temperature and/or rainfall going back in time prior to initial planting, such as to the end of the historical weather data, to provide the initial crop management plan). 
The combination of BASSO and SOLHEIM does not specifically disclose, but ZHANG discloses, generating the climatology curve includes generating a stretch curve based on the past early season and the past end season (see ¶[0053] & [0109]; and Figs. 9A and 9B; select fine tuning parameters to apply to a curve and extrapolate the curve to generate target points).
BASSO discloses a method and system for precision crop management that uses actual and projected climate and weather data to determine crop yield (see abstract and ¶[0005] and [0011]).  ZHANG discloses parameter tuning of a model of a dynamic system that may be a weather and climate pattern system to project target points.  It would have been obvious for one of ordinary skill in the art at the time of invention to use parameter tuning as taught by ZHANG in the system executing the method of BASSO with the motivation to model and project weather and climate data.
BASSO further discloses, generating the crop yield forecast includes generating the crop yield forecast for a current middle season based on the stretch curve (see ¶[0086] and Fig. 5; growing seasons computed using known weather data to simulate yields).

Claims 4, 5, 11, 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0270616 A1 to BASSO in view of US 2011/0218734 A1 to SOLHEIM as applied to claim 1 above, and further in view of US 2017/0357029 A1 to Lakshmanan (hereinafter ‘LASKSHMANAN’).

Claim 4 (Currently Amended)
the method as claimed in claim 1.
BASSO further discloses wherein: receiving the historical observation includes receiving a historical weather (see ¶[0048]; use actual weather data, including maximum and minimum temperature and/or rainfall going back in time prior to initial planting, such as to the end of the historical weather data, to provide the initial crop management plan).
The combination of BASSO and SOLHEIM does not specifically disclose, but LAKSHMANAN discloses, further comprising: determining whether a current weather forecast has a missing value by comparing the current weather forecast with the historical weather; and generating the crop yield forecast with the current weather forecast when there is no missing value with the current weather forecast (see ¶[0206]; the missing measurements are interpolated into a rain rate prediction model)).
BASSO discloses a method and system for crop management that includes using actual and projected weather data from a forecast and probabilistic weather data (see abstract and ¶[0011]).  LAKSHMANAN discloses a supervised neural network to predict rain rates that includes interpolating missing values.  It would have been obvious to interpolate missing values as taught by LAKSHMANAN in the system executing the method of BASSO with the motivation to project weather data.

Claim 5 (Currently Amended)
The combination of BASSO and SOLHEIM discloses the method as claimed in claim 1.
BASSO further discloses wherein: receiving the historical observation includes receiving a historical weather (see ¶[0048]; use actual weather data, including maximum and minimum temperature and/or rainfall going back in time prior to initial planting, such as to the end of the historical weather data, to provide the initial crop management plan).
The combination of BASSO and SOLHEIM does not specifically disclose, but LAKSHMANAN discloses, further comprising: determining whether a current weather forecast has a missing value by comparing the current weather forecast with the historical weather; and generating the crop yield forecast with the climatology curve when there is the missing value with the current weather forecast (see ¶[0206]; the missing measurements are interpolated into a rain rate prediction model)).
BASSO discloses a method and system for crop management that includes using actual and projected weather data from a forecast and probabilistic weather data (see abstract and ¶[0011]).  LAKSHMANAN discloses a supervised neural network to predict rain rates that includes interpolating missing values.  It would have been obvious to interpolate missing values as taught by LAKSHMANAN in the system executing the method of BASSO with the motivation to project weather data.

Claim 11 (Currently Amended)
The combination of BASSO and SOLHEIM discloses the system as claimed in claim 8.
BASSO further discloses wherein the control circuit is further configured to: receive the historical observation includes receiving a historical weather (see ¶[0048]; use actual weather data, including maximum and minimum temperature and/or rainfall going back in time prior to initial planting, such as to the end of the historical weather data, to provide the initial crop management plan).
The combination of BASSO and SOLHEIM does not specifically disclose, but LAKSHMANAN discloses, determine whether a current weather forecast has a missing value by comparing the current weather forecast with the historical weather; and forecast the crop yield forecast with the current weather forecast when there is no missing value with the current weather forecast (see ¶[0206]; the missing measurements are interpolated into a rain rate prediction model)).
BASSO discloses a method and system for crop management that includes using actual and projected weather data from a forecast and probabilistic weather data (see abstract and 

Claim 12 (Currently Amended)
The combination of BASSO and SOLHEIM discloses the system as claimed in claim 8.
BASSO further discloses wherein the control circuit is further configured to: receive the historical observation includes receiving a historical weather (see ¶[0048]; use actual weather data, including maximum and minimum temperature and/or rainfall going back in time prior to initial planting, such as to the end of the historical weather data, to provide the initial crop management plan).
The combination of BASSO and SOLHEIM does not specifically disclose, but LAKSHMANAN discloses, determine whether a current weather forecast has a missing value by comparing the current weather forecast with the historical weather; and forecast the crop yield forecast with the climatology curve when there is the missing value with the current weather forecast (see ¶[0206]; the missing measurements are interpolated into a rain rate prediction model)).
BASSO discloses a method and system for crop management that includes using actual and projected weather data from a forecast and probabilistic weather data (see abstract and ¶[0011]).  LAKSHMANAN discloses a supervised neural network to predict rain rates that includes interpolating missing values.  It would have been obvious to interpolate missing values as taught by LAKSHMANAN in the system executing the method of BASSO with the motivation to project weather data.

Claim 18 (Currently Amended)
the non-transitory computer readable medium as claim in claim 15.
BASSO further discloses wherein: receiving the historical observation includes receiving a historical weather (see ¶[0048]; use actual weather data, including maximum and minimum temperature and/or rainfall going back in time prior to initial planting, such as to the end of the historical weather data, to provide the initial crop management plan).
The combination of BASSO and SOLHEIM does not specifically disclose, but LAKSHMANAN discloses, further comprising: determining whether a current weather forecast has a missing value by comparing the current weather forecast with the historical weather; and generating the crop yield forecast with the current weather forecast when there is no missing value with the current weather forecast (see ¶[0206]; the missing measurements are interpolated into a rain rate prediction model)).
BASSO discloses a method and system for crop management that includes using actual and projected weather data from a forecast and probabilistic weather data (see abstract and ¶[0011]).  LAKSHMANAN discloses a supervised neural network to predict rain rates that includes interpolating missing values.  It would have been obvious to interpolate missing values as taught by LAKSHMANAN in the system executing the method of BASSO with the motivation to project weather data.

Claim 19 (Currently Amended)
The combination of BASSO and SOLHEIM discloses the non-transitory computer readable medium as claim in claim 15.
BASSO further discloses wherein: receiving the historical observation includes receiving a historical weather (see ¶[0048]; use actual weather data, including maximum and minimum temperature and/or rainfall going back in time prior to initial planting, such as to the end of the historical weather data, to provide the initial crop management plan).
further comprising: determining whether a current weather forecast has a missing value by comparing the current weather forecast with the historical weather ; and generating the crop yield forecast with the climatology curve when there is the missing value with the current weather forecast (see ¶[0206]; the missing measurements are interpolated into a rain rate prediction model).
BASSO discloses a method and system for crop management that includes using actual and projected weather data from a forecast and probabilistic weather data (see abstract and ¶[0011]).  LAKSHMANAN discloses a supervised neural network to predict rain rates that includes interpolating missing values.  It would have been obvious to interpolate missing values as taught by LAKSHMANAN in the system executing the method of BASSO with the motivation to project weather data.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624